EXHIBIT 10
 
TERMINATION OF AGREEMENT FOR THE EXCHANGE OF COMMON STOCK


The Undersigned parties to that certain Agreement (“Agreement”) made the first
day of July 2012, by and between Sputnik Enterprises, Inc., a Nevada
corporation, OTCBB SPNI (the “Issuer”), and Armada Sports & Entertainment, Inc.,
a Nevada corporation (the “Company”), and the shareholders of Company, (the
“Shareholders”) for value received do hereby agree to terminate the Agreement
and all rights and obligations of each party thereunder.


IN WITNESS WHEREOF, the undersigned has executed this Termination of Agreement
as of October 29, 2012.
 
 

Sputnik Enterprises, Inc.   Armada Sports & Entertainment, Inc.          
By: /s/ David LaDuke
 
By: /s/ Tony Gebbia   Its Principal Executive Officer     Its CEO  



                